DISMISS; and Opinion Filed July 10, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                      No. 05-13-00783-CV
                                      No. 05-13-00784-CV

                        IN RE DONALD GENE BLANTON, Relator

                      Original Proceeding from the 86th District Court
                                  Kaufman County, Texas
                         Trial Court Cause No. 23078-86, 23592-86

                               MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Lewis
                                    Opinion by Justice Lewis
       Relator contends the Kaufman County District Clerk has not complied with an order of

this Court relating to a supplemental record for relator’s direct appeals. The facts and issues are

well known to the parties, so we need not recount them herein. This Court does not have

mandamus jurisdiction over the district clerk. See TEX. GOV=T CODE ANN. ' 22.221 (West 2010).

Accordingly, we DISMISS relator=s petition for a writ of mandamus for want of jurisdiction.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE

130783F.P05